Citation Nr: 1008547	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left foot disability, claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from February 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 RO rating decision 
that, in pertinent part, denied compensation under 38 U.S.C.A 
§ 1151 for a left foot disability, claimed as due to VA 
treatment.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that his left foot disability was caused 
by VA treatment.  He specifically alleges that the VA 
treatment was for a bunion on his left foot.  The Veteran 
reports that he was misdiagnosed with gout and that he was 
not properly treated for a bunion, which resulted in 
additional disability and aggravation of an existing 
condition of his left foot.  The Veteran alleges that he told 
a VA physician (apparently Dr. Sawares) several times that he 
disagreed with his diagnosis of gout and that he was ignored, 
as the physician insisted on the diagnosis and on treating 
him for gout.  The Veteran indicates that as a result of the 
VA mistreatment, he pursued a second opinion from a private 
physician (Dr. Berg) and that he was diagnosed with a bunion.  
He alleges that because his bunion was not properly treated, 
he developed a hammertoe condition of the left foot.  The 
Veteran also argues that his left foot surgery in March 2002 
made his condition much worse.  

A September 2007 report of contact in the record indicated 
that a VA physician was asked if the Veteran's left foot pain 
increased due to his bunion surgeries at a VA facility.  The 
VA physician indicated that the type of surgeries that had 
been performed appeared to be appropriate given the Veteran's 
symptoms of a recurrent hallux valgus deformity at the time 
of each surgery.  The VA physician noted that it would be 
mere speculation to say that the Veteran's corrective 
surgeries caused any additional disability.  The Board 
observes that there is no indication that the VA examiner 
reviewed the Veteran's claims file in providing his opinion.  

A March 2008 VA feet examination report noted that the 
Veteran's claims file and computerized medical records were 
reviewed.  The examiner discussed the Veteran's medical 
history in great detail.  The impression was chronic left 
foot pain with deformity; status post multiple foot surgeries 
with syndactly of the second and third digits of the left 
foot; and metatarsalgia of the left foot secondary to 
mechanically induced hyperkeratosis.  The examiner indicated 
that the Veteran had a history of congenital bunion 
deformities, bilaterally.  The examiner stated that the 
Veteran developed a painful hammertoe deformity likely 
secondary to the altered biomechanical forces to his left 
foot and lower extremity secondary to his bunion deformity, 
which was unremittent with conservative therapy.  

The examiner commented that in regards to the diagnosis of 
gout, it was the impression of the Veteran's primary care 
doctor that gout may have been the etiology of his pain and 
that Indocin was an appropriate initiation for such 
complaints.  It was noted that the doctor consulted with 
podiatry and Indocin was discontinued and podiatry initiated 
appropriate conservative therapy as well as an orthopedic 
evaluation for consideration of surgical intervention.  The 
examiner stated that although it was likely that the Veteran 
did not have gout (and there was no confirmation of 
hyperuricemia, evidence of tophi, nor confirmation of fluid 
crystals by polarized microscopy (gold standard)), the 
diagnosis of gout and the initiation of the use of Indocin 
did not influence the progression of the Veteran's left foot 
pain, painful callus, bunion, or hammertoe deformity, nor did 
it influence the postoperative complications following his 
multiple surgeries.  

As to whether the Veteran had a disability due to 
misdiagnosis and/or failed treatment by the VA, the examiner 
indicated that reviewing the Veteran's history of multiple 
left foot surgeries, the initial surgical attempt 
demonstrated a thought process in that the surgeon attempted 
to address the increased intermetatarsal angler and the 
Veteran's painful hammertoe deformity.  The examiner reported 
that it was unfortunate that the Veteran suffered from 
recurrent pain and the deformity which were possible 
complications of the surgery that was attempted.  The 
examiner stated that the procedures performed were 
appropriate to what the surgeon's operative goals were at the 
time.  It was noted that review of the Veteran's medical 
record demonstrated preoperative consultation of the possible 
risks and complications of the surgery was performed.  The 
examiner stated that the Veteran's revisional surgery to 
address the recurrent bunion deformity and painful hammertoe 
also demonstrated a thought process by the surgeon to address 
the Veteran's complaints and deformity.  The examiner 
commented that although it was his opinion that he would not 
have performed the syndactly, orthopedic literature described 
such procedures as a surgical option to address such 
deformity.  

The examiner indicated that in regards to the arthrodesis 
procedure the Veteran underwent at the first 
metatarsocuneiform joint, it was an appropriate option to 
address his elevated and short first ray which, in fact, was 
also recommended by his podiatrist, Dr. Berg.  The examiner 
remarked that the Keller arthroplasty performed was also an 
appropriate surgical option to address the Veteran's 
complaints of pain and limited motion to the first 
metatarsophalangeal joint with taking into consideration the 
previous surgical procedures and lack of strength/motion to 
the left great toe.  

The examiner reported that conservative attempts were made 
prior to and during the Veteran's care to address his left 
foot symptoms.  The examiner stated that "it [was] [his] 
medical opinion that the Veteran [did] suffer from chronic 
pain and deformity to the left foot secondary to 
complications associated with the procedures performed in 
attempts to address his left foot complaints."  The examiner 
indicated that it would be merely speculative to comment on 
the Veteran's level of compliance postoperatively as it 
pertains to increasing his risk of postoperative sequelae and 
his continued smoking activity with its known risk of bone 
and soft tissue healing and increased risk of infection.  

The Board observes that although the examiner indicated that 
it was his opinion that the Veteran did suffer from chronic 
pain and deformity to the left foot secondary to 
complications associated with the procedures performed 
(apparently by the VA) in attempts to address his left foot 
complaints, the examiner did not answer the question needed 
to resolve this U.S.C.A. § 1151 claim.  Specifically, the 
examiner did not comment on whether it was as likely as not 
that the Veteran's left foot problems, were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonable foreseeable.  See 38 U.S.C.A. § 1151.  

Thus, the Board finds that an additional medical opinion from 
the examiner should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following:  

1.  Make arrangements for the claims 
folder to be forwarded to the examiner 
who conducted the March 2008 VA feet 
examination for review.  The report 
should indicate that such has been 
accomplished.  Based on a review of 
historical records and generally accepted 
medical principles, the examiner should 
be asked to provide commentary and 
medical opinions addressing each of the 
following:

(a)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that any additional disability to the 
Veteran's left foot was caused by VA 
treatment (to include misdiagnosis).  

(b)  If a relationship between the 
claimed left foot disability and the VA 
treatment is shown (as the examiner 
seemed to indicate pursuant to the March 
2008 VA feet examination), the examiner 
should then provide an opinion as to 
whether it is as likely as not (50 
percent or greater probability) that the 
additional disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA, or 
an event not reasonably foreseeable.  

(c)  The examiner should provide a 
detailed description of any residual 
disability presently manifested as a 
result of VA treatment, surgeries, etc.

In the event the examiner is not 
available, the claims folder should be 
reviewed by another examiner to provide 
the requisite opinion.  

2.  Thereafter, review the Veteran's claim 
for entitlement to compensation under 38 
U.S.C.A. § 1151 for a left foot 
disability, claimed as due to VA 
treatment.  If the claim is denied, issue 
a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

